Citation Nr: 1440589	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-30 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right knee medial meniscal tear with chondromalacia patellae. 

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of left knee medial meniscal tear with chondromalacia patellae. 

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990 and from August 2006 to June 2007.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for residuals of right knee and left knee medical meniscal tears with chondromalacia patellae and left knee instability and assigned a 10 percent rating to each effective June 16, 2007. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in June 2010.  A transcript is of record.  The Board remanded the claims in July 2010 for additional development.

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA joints examination in September 2010, pursuant to the Board's July 2010 remand.  At that time, x-rays of the knees were taken, which indicated that the joint spaces of the knees were well preserved throughout.  It was noted that there had been some suggestion of mild medial compartment osteoarthritis of the left knee, but the present findings were slightly different, which may be due to subtle differences in the projections between the two exams.  The examiner noted that there were no significant changes on recent x-ray compared with x-rays in 2008; however, the Veteran had had arthroscopies of the knee since June 2007.  The examiner noted prior VA examination reports (dated in November 2007 and May 2009) and indicated that range of motion was even more decreased that day, but there was poor patient effort with range of motion.  The examiner noted that she would expect that if range of motion were to decrease as much as it had by the Veteran's range of motion efforts, that x-ray would show some significant changes, which it did not.  It was the examiner's opinion that there had been no improvement or worsening of the condition.  

Given the fact that almost four years have elapsed since the Veteran's knees were last examined, and given the Veteran's history of tears of the posterior horn of the medial meniscus of both knees, see July 2007 magnetic resonance imaging (MRI), of which only the left knee underwent repair, the Board finds that the claims must be remanded for a more contemporaneous examination with MRI.  This is especially important given the Veteran's substantially decreased range of motion noted at the time of the September 2010 VA examination and his continuing complaints of bilateral knee pain and locking, among other symptoms.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Ralph H. Johnson VA Medical Center in Charleston, dated since July 2014.  

2.  Schedule the Veteran for an appropriate VA examination to evaluate the nature, extent and severity of his service-connected right and left knee disabilities.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA and VBMS) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA and/or VBMS, any treatment records contained in those electronic files must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Contemporaneous magnetic resonance imaging of the Veteran's knees must be performed. 

The examiner is to identify all residuals attributable to the Veteran's service-connected bilateral knee disability.  

The examiner is to report the range of motion measurements for the knees in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must discuss each of the following: 

* whether there is any evidence of bilateral knee ankylosis; 
* whether there is any recurrent subluxation or lateral instability involving the knees, and, if so, to what extent; 
* whether there is any impairment of the right or left tibia/fibula (to include whether there is any knee or ankle disability and, if so, whether it is slight, moderate or marked). 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



